DETAILED ACTION
This office action is in response to applicant’s filing dated August 12, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-10 is/are pending in the instant application. 

Election/Restrictions
Applicant’s election of a formulation species comprising an anti-inflammatory drug, acetylsalicylic acid and an alcohol, methanol in the reply filed on August 12, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Examiner notes that Applicant was required to elect a single disclosed formulation by electing every single component and a specific compound for each type of component present. Since no additional components or compounds have been indicated, the election has been construed as an election of a formulation that does not require any additional components.  
s 4, 5, and 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 12, 2021.
Claims 1-3 and 6 are presently under examination as they relate to the elected species: a formulation species comprising an anti-inflammatory drug, acetylsalicylic acid and an alcohol, methanol.

Priority
The present application is a CON of US Application No. 15/787,185 filed on October 18, 2017, which is a CIP of US Application No. 14/956,622 filed on December 2, 2015.  The effective filing date of the instant application is December 2, 2015. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Acknowledgement is made of the drawings received on August 27, 2018.  These drawings are accepted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al (US 6,703,009 B1).
Regarding claims 1-3 and 6, Rosen teaches a composition comprising acetylsalicylic acid in an amount which is not greater than 18% by weight from the composition; in a solvent comprising isopropyl alcohol, which is present in amount not less than 27% by weight of the composition, ethanol, present in amount of 0-32% by weight of the composition and optionally methanol.  Isopropyl alcohol, ethanol, and methanol read on alcohol.  
With regard to the amount of acetylsalicylic acid, the instantly claimed amount of acetylsalicylic acid of 100-1000 ug/mL is equivalent to about 0.01-0.1%.  The amount of acetylsalicylic acid taught by Rosen is 18% or less, which overlaps with the instantly claimed amount.  Similarly, the composition taught by Rosen comprises 27-82% isopropyl alcohol, which overlaps with the instantly claimed amount.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the composition of claims 1-3 and 6 with a reasonable expectation of success.

Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aziz et al (US 2011/0196383 A1).
Regarding claims 1-3 and 6, Aziz teaches a chemical composition comprising about 0.1% to about 100% by weight of one or more of an organic substance including acetylsalicylic acid and about 0% to about 99.9% of one or more additives including methanol (claim 18).  Aziz teaches acetylsalicylic acid, also known as aspirin, is known to have anti-platelet activity and is therefore used to treat and prevent heart attack; the chemical composition disclosed herein comprises acetylsalicylic acid dissolved in water or an organic solvent in a concentration of about 0.1 % to about 99 .9% [0027] and the chemical composition disclosed herein comprises methanol dissolved in water or an organic solvent in a concentration of about 0.1 % to about 99.9%; in an example showed effectiveness in dissolving atherosclerotic plaque [0028].
With regard to the amount of acetylsalicylic acid, the instantly claimed amount of acetylsalicylic acid of 100-1000 ug/mL is equivalent to about 0.01-0.1%.  The amount of acetylsalicylic acid taught by Aziz is 0.1 to 100%, which overlaps with the instantly claimed amount.  Similarly, the composition taught by Aziz comprises 0.1-99.9% methanol, which overlaps with the instantly claimed amount.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the composition of claims 1-3 and 6 with a reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-4 of U.S. Patent No. 10,101,248 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the previously allowed claims would anticipate the instantly claimed composition.

Conclusion
Claims 1-3 and 6 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628